        Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 1 of 6 PageID #:1
            ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I
                                                                                                                                        &LL

                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS


                      nr{rdi0

                                                                   1'.18<lt4724O
Plaintiff(s),                                                      Judge Gary Feinerman
                                                                   Magistrate Judge M- David Weisman
"lklro h*Hry
Defendant(s).



                        COMPLAINT OF EMPLOYMENT DISCRIMINATION

 1.   This is an action for employment discriminat

 2.   The plainJiff is                                                                                                         of the

 county o                                                               the state of

 3.   The defendant is                                                                                                       , whose


 street 4ddress    is    G7[/()     I
                                          l'1                          rLEC

 rc,,rlhf.M-(countv                                &-'r,t^t)Ti @")t\Ngzq
 (Defendant's telephone number)                    &              3q-4trb


                                                                                                   6cocl         30201E

                                                                                                  THOMAS G. BRUTON
                                                                                               CLERK, U.S. DISTRICT COURT

             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06127/2016
      Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 2 of 6 PageID #:1
 '       tlf you need additional space for ANY section, please attach an additional sheet and reference that section.l




5.    The plaintiff lcheck one boxf

      (a) {*urdenied                 employment by the defendant.

      (b) tr            was hired and is still employed by the defendant.

      (c) tr            was employed but is no longer employed by the defendant.

6.    The defendant discriminated against the plaintiff on^or about, or beginning on or about,
      (month)            ll/             ,(day)---19-,(yeao               d0/k.
7.1   (Choose paragraph 7.1              or   7.2, do not complete both.)

      (a)   The defendant is not a federal governmental agency, and the plaintiff
            lcheck one boxf Dhas Ehas not filed a charge or charges against the defendant

            asserting the acts of discrimination indicated in this complaint with any of the

            following government agencies:

             (i)        tr   the United States Equal Employment Opportunity Commission, on or about

                        (-ortn;          l0            tauvl        '{        rv"url   JD        (8.


             (ii) tr         the lllinois Department of Human Rights, on or about

                        (month)                        (dav)-                (year)-.
      (b)    If   charges were filed with an agency indicated above, a copy of the charge is

             attached.        E   Yes,   E    No, but plaintiff will file a copy of the charge within 14 days.


      It is the policy of both the Equal Employment Opportunity Commission and the Illinois

      Department of Human Rights to cross-file with the other agency all charges received. The

      plaintiff    has no reason to believe that this          policy was not followed in this case.



7.2   The defendant is a federal governmental agency, and

      (a)         the   plaintiff previously filed     a   Complaint of Employment Discrimination with the

          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

P.ev.06l27l20l6
                                                                2
     Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 3 of 6 PageID #:1
        1f you need additional space for ANY section, please attach an additional sheet and reference that section.l




     defendant asserting the acts of discrimination indicated in this court complaint.

                 E     Yes (month)                                  (day)_             (year)

                 E     No, did not file Complaint of Employment Discrimination

     (b)         The plaintiff received a Final Agency Decision on (month)

                 (dav)                     (vear)

     (c)         Attached is a copy of the

                 (i)       -
                       Complaint of Employment Discrimination,

                       p Ves E No, but a copy will be filed within 14 days.
                 (ii) Final Agency Decision

                       EI      Yes E N0, but a copy will be filed within 14 days'

8.   (Complete paragraph 8 only                if defendant is not afederal governmental agency.)

     (a)    tr         the United States Equal Employment Opportunity Commission has not

                      _"issued a Notice of Right to Sue.
                 ,/
     @)    {tneUnited             States Equal Employment Opportunity Commission has issued

                       a   Notice of Right to Sue, which was received by the plaintiff on

                       (montrr;        I   D            rouvl
                                                                    L{ O..;J O lt8                     a copy    orwhich

                       Notice is attached to this complaint.


9.   The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

     those that applyf:

     (a) tr       Age (Age Discrimination Employment Act).

     (b) E        Color (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).



           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06l27/2016
                                                                3
          Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 4 of 6 PageID #:1
    '         tlf you need additional space for ANY section, please attach an additional sheet and reference that section.l




         (c) tr         Disability (Americans with Disabilities Act or Rehabilitation Act)

         (d) E          Nationai O.igi, (Title VII of the Civil Rights Act                 of   1964 and42 U.S.C. $1981).

         (e)       E Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. $1981).
         (0 tr          Religion (Title VII of the Civil Rights Act of 1964)

          (g)      tr   Sex (Title   vII   of the   civil     Rights Act of 1964)



10.        If the defendant is a state, county, municipal (city, town or village) or other local

          governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          national origin (42 U.S.C. $ 1983).


I   L     Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

          by 28 U. S.C. $ t33t, 28 U.S.C.            $   1   343(a)(3), and 42 U.S.C. $2000e-s(0(3); for 42

          U.S.C.$1981 and $1983 by42U.S.C.$1988; fortheA.D.E.A.by42 U.S.C.$l2ll7; forthe

          Rehabilitation Act, 29 U.S.C. $ 791.


12.       The defendantlcheck only those that apply)
          (a)      tr
                 fafled to hire the plaintiff.

          (b) l"r inated the plaintiff s employment.
          (c) tr failed to promote the plaintiff.

          (d)      tr   failed to reasonably accommodate the plaintiff s religion.

          (e)      tr   failed to reasonably accommodate the plaintiff s disabilities.

          (f)      tr   failed to stop harassment;

          (g)      tr   retaliated against the plaintiff because the plaintiff did something to assert rights
                        protected by the laws identified in paragraphs 9 and 10 above;

          (h)      tr   other (specify):

                                                                                                                    section']
                [lf you need additional space for ANY section, please attach an additional sheet and reference that

Rev. 06127 12016
                                                                      4
        Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 5 of 6 PageID #:1
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




13.      The facts                    the   plaintiff   s claim of discrimination are as           fol

                 x                                  )          Ni         1            ll                         bL lnJ,,/
                                                                                                                  Ll n^U t




                                                                                                                             n   #tin4t
                                                                                                                                     J.
                                                                                                                                 _ n40{L t

        I Of-K tmb                            LL  \b   '(t  I,'                    n flu rg 4
                                                                                      t, AC                                      c6,n e<Y'
                                                                                                                                       /
t4.      lA G E D I S C R I M NA TI O N O N L Yl Defendant knowingly, intentionally, and willtully
                 I
         discriminated against the plaintiff.

15.      The plaintiff demands that the case be tried by a jury.                   E    Yes    E    No

16.      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
         fcheck only those that applyl

         (a)       E    Direct the defendant to hire the plaintiff.

         (b) E          Direct the defendant to re-employ the plaintiff.

         (c)       E    Direct the defendant to promote the plaintiff.

         (d) E          Direct the defendant to reasonably accommodate the plaintiff s religion.

         (e) E          Direct the defendant to reasonably accommodate the plaintiff s disabilities.

         (f)        E   Direct the defendant to (specify):




             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/2712016
                                                                   5
        Case: 1:18-cv-07240 Document #: 1 Filed: 10/30/18 Page 6 of 6 PageID #:1
               !f   you need additional space for ANY section, please attach an additional sheet and reference that section.I




         (e)           E      If available, grant the plaintiff appropriate injunctive relief, lost
                                                                                             wages,
                              liquidated/double damages, front pay,  compensatory damages,   punitive
                              damages, prejudgment interest, post-judgment interest, and costs, including
                              reasonable attorney fees and expert witness fees.

                                                                the Court may find appropriate.




                    intiffs   si



         (PlaintifPs name)


         (Plaintiff s street address)


         (City                                        rro,.r     f/             ,-, fi06''l{

                                                                                     Date:




               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                       6
